ORDEN
Debido a la no intervención de los Jueces Asociados Se-ñor Fuster Berlingeri y Señor Rivera Pérez, y de la Jueza Asociada Señora Rodríguez Rodríguez, así como de la inhi-bición de la Jueza Asociada Señora Fiol Matta en el caso Belk v. Martínez, Caso Núm. CC-2003-371, se crea una Sala Especial compuesta por el que suscribe, como Juez Presidente, y por los Jueces Asociados Señores Rebollo Ló-pez y Corrada Del Río para atender el caso.
Lo decretó y firma,
(Fdo.) Federico Hernández Denton Juez Presidente
Certifico:
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo